                        Case 4:18-cv-07669-HSG Document 85 Filed 03/07/19 Page 1 of 5



            1      COOLEY LLP
                   JOHN C. DWYER (136533) (dwyerjc@cooley.com)
            2      PATRICK E. GIBBS (183174) (pgibbs@cooley.com)
                   CLAIRE A. MCCORMACK (241806) (cmccormack@cooley.com)
            3      BRETT H. DE JARNETTE (292919) (bdejarnette@cooley.com)
                   EMILY B. HARRINGTON (319657) (eharrington@cooley.com)
            4      3175 Hanover Street
                   Palo Alto, CA 94304-1130
            5      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
            6
                   Attorneys for Defendants
            7      NVIDIA CORPORATION,
                   JENSEN HUANG, and COLETTE KRESS
            8
                                                 UNITED STATES DISTRICT COURT
            9
                                               NORTHERN DISTRICT OF CALIFORNIA
          10

          11
                                                                       Case No. 4:18-cv-07669-HSG
          12       In re: NVIDIA CORPORATION
                   SECURITIES LITIGATION                               CONSOLIDATED CLASS ACTION
          13
                                                                       DEFENDANTS’ ADMINISTRATIVE
          14                                                           MOTION TO RELATE AND
                   This Document Relates to:                           CONSOLIDATE CASES AND TO
          15                                                           APPOINT CO-LEAD COUNSEL
                             ALL ACTIONS
          16                                                           (Civil Local Rules 3-12(b) and 7-11)

          17                                                           Current CMC: March 26, 2019
                                                                       Judge:       Hon. Haywood S. Gilliam, Jr.
          18                                                           Courtroom: 2

          19

          20       I.     INTRODUCTION
                          Pursuant to Civil Local Rules 3-12 and 7-11 and Federal Rule of Civil Procedure 42(a),
          21
                   Defendants NVIDIA Corporation (“NVIDIA” or the “Company”), Jensen Huang, Colette M. Kress,
          22
                   Robert K. Burgess, Tench Coxe, Persis S. Drell, James C. Gaither, Dawn Hudson, Harvey C. Jones,
          23
                   Michael G. McCaffery, Mark L. Perry, A. Brooke Seawell, and Mark A. Stevens (collectively,
          24
                   “Defendants”) hereby make this stipulated request1 for an order:
          25
                          (1) Relating the following three purported shareholder derivative actions (the “Derivative
          26

          27       1
                     Counsel in each of the Derivative Actions join this request. The stipulation is filed herewith as
                   Exhibit A (the “Stipulation”). Counsel in the Consolidated Class Action stated that they do not object
          28       to the motion. The declaration of Brett H. De Jarnette is filed herewith as Exhibit B.
  COOLEY LLP                                                               DEFENDANTS’ ADMINISTRATIVE MOTION TO RELATE AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                            CONSOLIDATE CASES AND APPOINT CO-LEAD COUNSEL
                                                                                                 CASE NO. 4:18-CV-07669-HSG
                            Case 4:18-cv-07669-HSG Document 85 Filed 03/07/19 Page 2 of 5



            1      Actions”):
                              Abbreviated Case Name              Case Number     Date Filed in N.D. Cal.   Current Assignment
            2          Han v. Huang, et al. (the “Han Action”)   3:19-cv-00341        Jan. 18, 2019        Hon. William H.
                                                                                                           Orrick
            3          Yang v. Huang, et al. (the “Yang          3:19-cv-00766       Feb. 12, 2019         Hon. Jon S. Tigar
                       Action”)
            4          The Booth Family Trust v. Huang, et al.   3:19-cv-00876       Feb. 19, 2019         Hon. Elizabeth D.
                       (the “Booth Action”)                                                                Laporte
            5

            6      with the purported consolidated class action (the “Consolidated Class Action”)2 that is currently

            7      pending before this Court:

            8                  Abbreviated Case Name             Case Number     Date Filed in N.D. Cal.   Current Assignment
                       In re NVIDIA Corporation Securities       4:18-cv-07669       Dec. 21, 2018         Hon. Haywood S.
            9          Litigation                                                                          Gilliam, Jr.

          10                  (2) Relating the Derivative Actions to each other; (3) Consolidating the Derivative Actions

          11       with each other; (4) Appointing Co-Lead counsel for Plaintiffs; and (5) Granting the additional relief

          12       sought in the Stipulation attached as Exhibit A.

          13                  First, the Consolidated Class Action and Derivative Actions should be related because they

          14       involve substantially the same parties, transactions, and events. The Consolidated Class Action asserts

          15       claims against the Company and two of its officers, alleging that they violated Section 10(b) of the

          16       Securities Exchange Act of 1934 (the “Exchange Act”) and Securities Exchange Commission Rule

          17       10b-5 by making materially false and misleading statements related to channel inventory and the

          18       impact of cryptocurrency mining on GPU demand. The Consolidated Class Action also alleges that

          19       the named NVIDIA officers violated Section 20(a) of the Exchange Act. The Derivative Actions are

          20       substantially similar – they are brought against the same officers named in the Consolidated Class

          21       Action (as well as members of NVIDIA’s board of directors), rely on the substantially same factual

          22       allegations, identify many of the same alleged false and misleading statements, and assert violations

          23       of substantially the same statutes. Second, the Derivative Actions should be related to each other.

          24       They allege substantially similar claims against the same defendants, arise from substantially the same

          25       transactions and events, and request substantially the same relief. Given the significant overlap of

          26       legal and factual issues, relating the Derivative Actions to the Consolidated Class Action and to each

          27       2
                     For the convenience of the Court, a copy of each of the complaints in the Derivative Actions are
                   attached as Exhibit C through Exhibit E. A consolidated complaint has not yet been filed in the
          28       Consolidated Class Action. The individual Class Action complaints are attached as Exhibits F and G.
  COOLEY LLP                                                                     DEFENDANTS’ ADMINISTRATIVE MOTION TO RELATE AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                         2.       CONSOLIDATE CASES AND APPOINT CO-LEAD COUNSEL
                                                                                                       CASE NO. 4:18-CV-07669-HSG
                         Case 4:18-cv-07669-HSG Document 85 Filed 03/07/19 Page 3 of 5



            1      other will avoid both conflicting results and burdensome duplication of labor by the Court. Third,

            2      because the Derivative Actions involve common questions of law and fact, consolidation is proper.

            3      Finally, appointing lead counsel in the consolidated Derivative Actions and granting the further

            4      ancillary relief sought in the Stipulation and Proposed Order will promote judicial efficiency and

            5      economy.

            6      II.    DISCUSSION
            7             A.      APPLICABLE RULES
            8             Civil Local Rule 3-12(a) provides, in pertinent part: “An action is related to another when: (1)

            9      The actions concern substantially the same parties, property, transaction or event; and (2) It appears

          10       likely that there will be an unduly burdensome duplication of labor and expense or conflicting results

          11       if the cases are conducted before different Judges.” Pursuant to Civil Local Rule 3-12(b), whenever a

          12       party learns that an action may be related to an action that is pending in this District, the party must

          13       promptly file in the earliest filed case an administrative motion pursuant to Civil Local Rule 7-11 to

          14       consider whether the cases should be related.

          15              In addition, pursuant to Federal Rule of Civil Procedure 42(a), a court may consolidate two or

          16       more actions pending in the same district if they “involve a common question of law and fact.” Fed

          17       R. Civ. P. 42(a). Indeed, “[t]he district court has broad discretion under . . . [R]ule [42(a)] to

          18       consolidate cases pending in the same district.” Investors Research Co. v. US. Dist. Ct. for Central

          19       Dist. Of Cal., 877 F.2d 777, 777 (9th Cir. 1989).

          20              B.      THE DERIVATIVE ACTIONS ARE RELATED TO THE CONSOLIDATED
                                  CLASS ACTION AND TO EACH OTHER AS DEFINED UNDER CIVIL
          21                      LOCAL RULE 3-12(A).

          22              The Derivative Actions and Consolidated Class Action should be related because they involve

          23       substantially the same parties and events, and relation would foster judicial economy.               The

          24       Consolidated Class Action names the Company and two of its officers as defendants. The Derivative

          25       Actions name the same two officers, as well as members of NVIDIA’s board of directors. (Compare

          26       e.g., Ex. E ¶¶ 9-11 with Ex. A ¶¶ 23-67) The Consolidated Class Action alleges that defendants made

          27       materially false or misleading statements related to channel inventory and the impact of

          28       cryptocurrency mining on GPU demand between August 10, 2017 and November 15, 2018. (See e.g.,
  COOLEY LLP                                                                 DEFENDANTS’ ADMINISTRATIVE MOTION TO RELATE AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                    3.        CONSOLIDATE CASES AND APPOINT CO-LEAD COUNSEL
                                                                                                   CASE NO. 4:18-CV-07669-HSG
                         Case 4:18-cv-07669-HSG Document 85 Filed 03/07/19 Page 4 of 5



            1      Ex. E ¶¶ 1-5) The Derivative Actions assert substantially the same factual allegations over similar

            2      time periods. (See e.g., Ex. A ¶¶ 1-11) The Consolidated Class Action claims the Company and two

            3      of its officers violated Sections 10(b) and 20(a) of the Exchange Act and SEC Rule10b-5. (See e.g.,

            4      Ex. E ¶ 6) The Derivative Actions also claim the Defendants violated Sections 10(b) and 20(a) of the

            5      Exchange Act and SEC Rule 10b-5, as well as Section 14(a), and characterizes those violations as

            6      breaches of the officers and directors’ fiduciary duties. (See e.g., Ex. A ¶¶ 14-16) Given their

            7      substantial similarity, the Derivative Actions and Consolidated Class Action should be related.

            8             Furthermore, conducting the Derivative Actions and Consolidated Class Action before

            9      separate judges risks unduly burdensome duplication of labor and expenses, and potentially

          10       inconsistent results. For example, Defendants intend to file a motion to dismiss the Consolidated Class

          11       Action pursuant to the Federal Rules of Civil Procedure 8, 9(b), and 12(b)(6) and Section 21D(b)

          12       (“PSLRA”) of the Exchange Act. Many of the issues raised in that motion will also impact the

          13       Derivative Actions. If the Derivative Actions are not related, there is a risk of inconsistent rulings.

          14       Relating the Derivative Actions to the Consolidated Class Action will avoid the need for separate

          15       judges to address substantially similar issues of pleading and liability.

          16              The Derivative Actions should also be related to each other for the same reasons. The

          17       Derivative Actions challenge similar conduct during similar time periods and identify substantially

          18       similar purported misstatements. (See e.g., Ex. A ¶¶ 103, 117; Ex. B ¶¶ 103, 117; Ex. C ¶¶ 48, 62)

          19       Relating the Derivative Actions to each other will promote efficiency by allowing the Court to

          20       coordinate motions, discovery, and case management conferences.

          21              C.      THE DERIVATIVE ACTIONS SHOULD BE CONSOLIDATED PURSUANT
          22                      TO FEDERAL RULE OF CIVIL PROCEDURE 42(A).

          23              The Court should consolidate the Derivative Actions for all purposes. Consolidation is proper

          24       where, as here, two or more actions “involve a common question of law and fact.” Fed R. Civ. P.

          25       42(a). As discussed above, the Derivative Actions name the same defendants, the claims are

          26       substantially similar and arise from similar allegations concerning the same events, and each action

          27       seeks substantially the same relief. As such, consolidation of the Derivative Actions is appropriate.

          28
  COOLEY LLP                                                                  DEFENDANTS’ ADMINISTRATIVE MOTION TO RELATE AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                     4.        CONSOLIDATE CASES AND APPOINT CO-LEAD COUNSEL
                                                                                                    CASE NO. 4:18-CV-07669-HSG
                           Case 4:18-cv-07669-HSG Document 85 Filed 03/07/19 Page 5 of 5



            1               D.     COUNSEL FOR PLAINTIFFS IN THE DERIVATIVE ACTIONS HAVE
                                   STIPULATED TO CO-LEAD COUNSEL
            2

            3               Should the Court order the Derivative Actions consolidated, Counsel for Plaintiffs in the

            4       Derivative Actions have stipulated to appoint co-lead counsel. (Ex. A ¶ 7) Defendants take no position

            5       with respect to the Court’s selection of lead counsel, while reserving all rights.

            6               E.     THE ANCILLARY RELIEF SOUGHT IN THE STIPULATION WILL
                                   FURTHER JUDICIAL EFFICIENCY AND ECONOMY
            7

            8               The parties have reached agreement on matters ancillary to the relation and consolidation of

            9       the Derivative Actions. The relief sought is detailed in the Stipulation and Proposed Order and should

          10        allow for greater judicial economy. (See Ex. A ¶¶ 5-6, 8-12)

          11        III.    CONCLUSION

          12                For the foregoing reasons, Defendants respectfully request that the Court relate the Derivative

          13        Actions to the Consolidated Class Action and to each other, consolidate the Derivative Actions for all

          14        purposes, appoint co-lead counsel for plaintiffs, and grant the further ancillary relief sought in the

          15        Stipulation and Proposed Order.

          16
                   Dated: March 7, 2019                             COOLEY LLP
          17                                                        PATRICK E. GIBBS

          18
                                                                                /s/ Patrick E. Gibbs
          19                                                        Patrick E. Gibbs (136533)

          20                                                        Attorneys for Defendants
                                                                    NVIDIA CORPORATION, JENSEN
          21                                                        HUANG, and COLETTE KRESS

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                  DEFENDANTS’ ADMINISTRATIVE MOTION TO RELATE AND
ATTORNEYS AT LAW
   PALO ALTO
                                                                      5.       CONSOLIDATE CASES AND APPOINT CO-LEAD COUNSEL
                                                                                                    CASE NO. 4:18-CV-07669-HSG
